Sherwood, C. J.
In this case Ida B. Onsted was divorced from her husband, the defendant, on February 13, 1874, and by the decree she obtained was given the ■care, management, and maintenance of their child, a little girl then about three years old. Ida married the plaintiff in September, 1874 ,who immediately took her and the ■child to his home, and has cared for the child as he would his own ever since, with a full knowledge of the provisions of the decree between his wife and the defendant. It does not appear that in her suit for divorce .Mrs. Onsted either asked for or obtained any order for •cither temporary or permanent alimony. Mr. Onsted *438lives about four miles from the plaintiff. He never demanded the custody of this child; neither has plaintiff ever demanded any pay for keeping her, or ever had any talk or agreement with defendant regarding it, or about, her care or support. Under the foregoing facts the plaintiff brought suit in assumpsit against the defendant for the care, support, and maintenance of defendant's child while she lived in his family. The cause was tried in the Lenawee circuit, before Judge Watts, with a jury. At the close of the testimony the learned circuit judges directed a verdict for the defendant.
We think this direction was right, and the judgment, must be affirmed. There was no contract, either express, or implied, under the testimony given, made by the-defendant, under which he could be held liable for the child's support to the plaintiff; neither could the wife, under the facts stated, make any contract with the husband, Johnson, which would bind Onsted fór the child's support without his consent. Husband v. Husband, 67 Ind. 583; Schouler, Dom. Rel. 322.
The other Justices concurred.